Name: COMMISSION REGULATION (EC) No 756/96 of 25 April 1996 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 26. 4. 96 EN Official Journal of the European Communities No L 103/ 13 COMMISSION REGULATION (EC) No 756/96 of 25 April 1996 fixing the export refunds on milk and milk products (a) prices ruling on third country markets; (b) the most favourable prices in third countries of destination for third country imports; (c) producer prices recorded in exporting third countries, account being taken, where appropriate , of subsidies granted by those countries; and (d) free-at-Community-frontier offer prices; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 2931 /95 (2), and in particular Article 17 (3) thereof, Whereas Article 17(3) of Regulation (EEC) No 804/68 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of the abovementioned Regulation according to destination; whereas Article 17(3) of Regulation (EEC) No 804/68 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks; whereas the amount of the refund may, however, remain at the same level for more than four weeks; Whereas Article 17 of Regulation (EEC) No 804/68 provides that the difference between prices in inter ­ national trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund within the limits resulting from agreements concluded in accordance with Article 228 of the Treaty, Whereas Regulation (EEC) No 804/68 provides that when the refunds on the products listed in Article 1 of the abovementioned Regulation, exported in the natural state, are being fixed account must be taken of:  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade,  marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination,  the aims of the common organization of the market in milk and milk products which are to ensure equi ­ librium and the natural development of prices and trade on this market,  the limits resulting from agreements concluded in accordance with Article 228 of the Treaty, and  the need to avoid disturbances on the Community market, and  the economic aspect of the proposed exports; Whereas Article 17(5) of Regulation (EEC) No 804/68 provides that when prices within the Community are being determined account should be taken of the ruling prices which are most favourable for exportation, and that when prices in international trade are being determined particular account should be taken of: Whereas, in accordance with Article 12 of Commission Regulation (EC) No 1466/95 of 27 June 1995 on specific detailed rules for the application of export refunds on milk and milk products (3), as last amended by Regulation (EC) No 592/96 (4), the refund granted for milk products containing added sugar is equal to the sum of the two components, one of which is intended to take account of the quantity of milk products and the other is intended to take account of the quantity of added sucrose; whereas, however, the latter component is applied only if the added sucrose was produced from sugar beet or cane harvested in the Community; whereas, for products falling within CN codes ex 0402 99 11 , ex 0402 99 19 , ex 0404 90 51 , ex 0404 90 53, ex 0404 90 91 and ex 0404 90 93, with a fat content by weight not exceeding 9,5 % and a non-fatty milk content in the dry matter equal to or greater than 15 % by weight, the former abovementioned component is fixed for 100 kilograms of the whole product; whereas, for the other products con ­ taining added sugar falling within CN codes 0402 and 0404, that component is calculated by multiplying the basic amount by the milk products content of the product concerned; whereas that basic amount is equal to the refund to be fixed for one kilogram of milk products contained in the whole product; (') OJ No L 148 , 28 . 6 . 1968, p. 13. 2) OJ No L 307, 20 . 12. 1995, p. 10 . (3) OJ No L 144, 28. 6. 1995, p. 22. (4) OJ No L 84, 3 . 4. 1996, p. 31 . No L 103/ 14 I EN I Official Journal of the European Communities 26 . 4 . 96 Whereas the second component is calculated by multi ­ plying the sucrose content of the product by the basic amount of the refund valid on the day of exportation for the products listed in Article 1 ( 1 ) (d) of Council Regula ­ tion (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EC) No 1 101 /95 (2); Whereas the level of refund for cheeses is calculated for products intended for direct consumption; whereas the cheese rinds and cheese wastes are not products intended for this purpose ; whereas, to avoid any confusion in inter ­ pretation , it should be specified that there will be no refund for cheeses of a free-at-frontier value less than ECU 181,13 per 100 kilograms; Whereas Commission Regulation (EEC) No 896/84 (3), as last amended by Regulation (EEC) No 222/88 (4), laid down additional provisions concerning the granting of refunds on the change from one milk year to another, whereas those provisions provide for the possibility of varying refunds according to the date of manufacture of the products; Whereas for the calculation of the refund for processed cheese provision must be made where casein or caseinates are added for that quantity not to be taken into account; Whereas it follows from applying the rules set out above to the present situation on the market in milk and in particular to quotations or prices for milk products within the Community and on the world market that the refund should be as set out in the Annex to this Regulation; Whereas Council Regulation (EEC) No 990/93 (% as amended by Regulation (EC) No 1 380/95 (6) prohibits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro); whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof and in Council Regulation (EC) No 462/96 f); whereas account should be taken of this fact when fixing the refunds; Whereas, with a view to better management of cheese exports in the light of the new constraints affecting subsi ­ dized exports, the refunds applying to some cheeses on export to certain destinations should be reduced; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1 . The export refunds referred to in Article 1 7 of Regu ­ lation (EEC) No 804/68 on products exported in the natural state shall be as set out in the Annex. 2. There shall be no refunds for exports to destination No 400 for products falling within CN codes 0401 , 0402, 0403, 0404, 0405 and 2309 . 3 . There shall be no refunds for exports to destinations No 022, 028 , 043, 044 and 045 for products falling within CN code 0406 . Article 2 This Regulation shall enter into force on 26 April 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 April 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2 ) OJ No L 110 , 17. 5. 1995, p. 1 . ( 3 ) OJ No L 91 , 1 . 4. 1984, p. 71 . (4) OJ No L 28 , 1 . 2 . 1988, p. 1 . I s) OJ No L 102, 28 . 4. 1993, p. 14. \k) OJ No L 138 , 21 . 6. 1995, p. 1 . 0 OJ No L 65, 15. 3 . 1996, p. 1 . 26. 4. 96 I EN I Official Journal of the European Communities No L 103/15 ANNEX to the Commission Regulation of 25 April 1996 fixing the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Amountof refund ("*) Product code Destination (*) Amount of refund (**) 0401 10 10 000 + 4,748 0401 10 90 000 + 4,748 0401 20 11 100 + 4,748 0401 20 11 500 + 7,340 0401 20 19 100 + 4,748 0401 20 19 500 + 7,340 0401 20 91 100 + 9,775 0401 20 91 500 + 11,39 0401 20 99 100 + 9,775 0401 20 99 500 + 11,39 0401 30 11 100 + 14,62 0401 30 11 400 + 22,55 0401 30 11 700 + 33,87 0401 30 19 100 + 14,62 0401 30 19 400 + 22,55 0401 30 19 700 + 33,87 0401 30 31 100 + 40,34 0401 30 31 400 + 63,00 0401 30 31 700 + 69,47 0401 30 39 100 + 40,34 0401 30 39 400 + 63,00 0401 30 39 700 + 69,47 0401 30 91 100 + 79,18 0401 30 91 400 + 116,37 0401 30 91 700 + 135,80 0401 30 99 100 + 79,18 0401 30 99 400 + 116,37 0401 30 99 700 + 135,80 0402 10 11 000 + 49,00 0402 10 19 000 + 49,00 0402 10 91 000 + 0,4900 0402 10 99 000 + 0,4900 0402 21 1 1 200 + 49,00 0402 21 1 1 300 + 86,53 0402 21 11 500 + 91,16 0402 21 1 1 900 + 98,05 0402 21 17 000 + 49,00 0402 21 19 300 + 86,53 0402 21 19 500 + 91,16 0402 21 19 900 + 98,05 0402 21 91 100 + 98,77 0402 21 91 200 + 99,45 0402 21 91 300 + 100,67 0402 21 91 400 + 107,61 0402 21 91 500 + 1 10,00 0402 21 91 600 + 119,21 0402 21 91 700 + 124,61 0402 21 91 900 + 130,71 0402 21 99 100 + 98,77 0402 21 99 200 + 99,45 0402 21 99 300 + 100,67 0402 21 99 400 + 107,61 0402 21 99 500 + 110,00 0402 21 99 600 + 119,21 0402 21 99 700 + 124,61 0402 21 99 900 + 130,71 0402 29 15 200 + 0,4900 0402 29 15 300 + 0,8653 0402 29 15 500 + 0,9116 0402 29 15 900 + 0,9805 0402 29 19 200 + 0,4900 0402 29 19 300 + 0,8653 0402 29 19 500 + 0,9116 0402 29 19 900 + 0,9805 0402 29 91 100 + 0,9877 0402 29 91 500 + 1,0761 0402 29 99 100 + 0,9877 0402 29 99 500 + 1,0761 0402 91 11 110 + 4,748 0402 91 11 120 + 9,775 0402 91 11 310 + 16,36 0402 91 11 350 + 20,06 0402 91 11 370 + 24,39 0402 91 19 110 + 4,748 0402 91 19 120 + - 9,775 0402 91 19 310 + 16,36 0402 91 19 350 + 20,06 0402 91 19 370 + 24,39 0402 91 31 100 + 19,31 0402 91 31 300 + 28,83 0402 91 39 100 + 19,31 0402 91 39 300 + 28,83 0402 91 51 000 + 22,55 0402 91 59 000 + 22,55 0402 91 91 000 + 79,18 0402 91 99 000 + 79,18 0402 99 11 110 + 0,0475 0402 99 11 130 + 0,0978 0402 99 11 150 + 0,1562 0402 99 11 310 + 18,88 0402 99 1 1 330 + 22,65 0402 99 1 1 350 + 30,1 1 0402 99 19 110 + 0,0475 0402 99 19 130 + 0,0978 0402 99 19 150 + 0,1562 0402 99 19 310 + 18,88 0402 99 19 330 4- 22,65 0402 99 19 350 + 30,11 0402 99 31 110 + 0,2094 0402 99 31 150 + 31,35 0402 99 31 300 + 0,4034 0402 99 31 500 + 0,6947 0402 99 39 110 + 0,2094 No L 103/ 16 I EN Official Journal of the European Communities 26. 4. 96 Amount of refund ("")Product code Destination (") Product code Destination (") Amount of refund () 0402 99 39 150 + 31,35 0402 99 39 300 + 0,4034 0402 99 39 500 + 0,6947 0402 99 91 000 + 0,7918 0402 99 99 000 + 0,7918 0403 10 11 400 + 4,748 0403 10 11 800 + 7,340 0403 10 13 800 + 9,775 0403 10 19 800 -I- 14,62 0403 10 31 400 + 0,0475 0403 10 31 800 + 0,0734 0403 10 33 800 + 0,0978 0403 10 39 800 + 0,1462 0403 90 1 1 000 + 48,30 0403 90 13 200 + 48,30 0403 90 13 300 + 85,76 0403 90 13 500 + 90,35 0403 90 13 900 + 97,18 0403 90 19 000 + 97,90 0403 90 31 000 + 0,4830 0403 90 33 200 -I- 0,4830 0403 90 33 300 + 0,8576 0403 90 33 500 + 0,9035 0403 90 33 900 + 0,9718 0403 90 39 000 + 0,9790 0403 90 51 100 + 4,748 0403 90 51 300 + 7,340 0403 90 53 000 +, 9,775 0403 90 59 110 + 14,62 0403 90 59 140 + 22,55 0403 90 59 170 + 33,87 0403 90 59 310 + 40,34 0403 90 59 340 + 63,00 0403 90 59 370 + 69,47 0403 90 59 510 -I- 79,18 0403 90 59 540 + 116,37 0403 90 59 570 + 135,80 0403 90 61 100 + 0,0475 0403 90 61 300 + 0,0734 0403 90 63 000 + 0,0978 0403 90 69 000 + 0,1462 0404 90 21 100 + 48,30 0404 90 21 910 + 4,748 0404 90 21 950 + 16,22 0404 90 23 120 + 48,30 0404 90 23 130 + 85,76 0404 90 23 140 + 90,35 0404 90 23 150 + 97,18 0404 90 23 911 + 4,748 0404 90 23 913 + 9,775 0404 90 23 915 + 14,62 0404 90 23 917 + 22,55 0404 90 23 919 + 33,87 0404 90 23 931 + 16,22 0404 90 23 933 + 19,88 0404 90 23 935 + 24,17 0404 90 23 937 + 28,58 0404 90 23 939 + 29,87 0404 90 29 110 + 97,90 0404 90 29 115 + 98,55 0404 90 29 120 + 99,78 0404 90 29 130 + 106,65 0404 90 29 135 + 109,00 0404 90 29 150 + 118,13 0404 90 29 160 + 123,50 0404 90 29 180 + 129,53 0404 90 81 100 + 0,4830 0404 90 81 910 + 0,0475 0404 90 81 950 + 18,71 0404 90 83 110 + 0,4830 0404 90 83 130 + 0,8576 0404 90 83 150 + 0,9035 0404 90 83 170 + 0,9718 0404 90 83 91 1 + 0,0475 0404 90 83 913 + 0,0978 0404 90 83 915 + 0,1462 0404 90 83 917 -(- 0,2255 0404 90 83 919 + 0,3387 0404 90 83 931 + 18,71 0404 90 83 933 + 22,46 0404 90 83 935 + 29,84 0404 90 83 937 + 31,06 0404 90 89 130 + 0,9790 0404 90 89 150 + 1,0665 0404 90 89 930 + 0,4843 0404 90 89 950 + 0,6947 0404 90 89 990 + 0,7918 0405 10 11 500 + 170,73 0405 10 11 700 + 175,00 0405 10 19 500 + 170,73 0405 10 19 700 + 175,00 0405 10 30 100 + 170,73 0405 10 30 300 + 175,00 0405 10 30 500 + 170,73 0405 10 30 700 + 175,00 0405 10 50 100 + 170,73 0405 10 50 300 + 175,00 0405 10 50 500 + 170,73 0405 10 50 700 + 175,00 040510 90 000 + 181,40 0405 20 90 500 + 160,06 0405 20 90 700 + 1 66,46 0405 90 10 000 + 223,00 0405 90 90 000 + 175,00 0406 10 20 100 +  0406 10 20 230 037  039  046 26,57 052 26,57 400 30,90 404  600 26,57 37,95 0406 10 20 290 037  039  046 24,71 052 24,71 400 28,74 404  600 24,71 35,30 26. 4. 96 EN Official Journal of the European Communities No L 103/ 17 Product code Destination (*) Amountof refund (**) 0406 10 20610 037  039  046 46,09 052 46,09 400 64,19 404  l 600 46,09 *** 65,84 0406 10 20 620 037  039  046 50,54 052 50,54 400 70,77 404  600 50,54 ... 72,20 0406 10 20 630 037  039  046 57,07 052 57,07 400 80,43 l 404  600 57,07 81,52 0406 10 20 640 037  039  046 66,96 052 66,96 400 95,66 404  600 66,96 ... 95,66 0406 10 20 650 037  039  046 69,71 052 69,71 400 47,83 404  600 69,71 ... 99,59 0406 10 20 660 +  0406 10 20 810 037  039  046 10,85 052 10,85 400 15,51 404  600 10,85 ... 15,51 0406 10 20 830 037 039  046 18,53 052 18,53 400 26,47 404  600 18,53 ... 26,47 Product code Destination (*) Amountof refund (") 0406 10 20 850 037 039 046 22,46 052 22,46 400 32,09 404  600 22,46 ... 32,09 0406 10 20 870 +  0406 10 20 900 +  0406 20 90 100 +  0406 20 90 913 037  039  046 43,76 052 43,76 400 62,51 404  600 43,76 # » » 62,51 0406 20 90 915 037  039  046 58,34 052 58,34 400 83,34 404  600 58,14 » » » 83,34 0406 20 90 917 037  039  046 61,97 052 61,97 400 88,54 404  600 61 »97 88,54 0406 20 90 919 037  039  046 69,27 052 69,27 400 98,96 404  600 69,27 ... 98,96 0406 20 90 990 +  0406 30 10 100 +  0406 30 10 150 037  039  046 9,77 052 9,77 400 12,25 404  600 9,77 13,95 0406 30 10 200 037  039  046 20,83 052 20,83 400 26,60 404  600 20,83 *** 29,75 No L 103/18 Men I Official Journal of the European Communities 26 . 4. 96 Product code Destination (*) Amountof refund (**) Product code Destination (*) Amountof refund (**) 0406 30 10 250 037  0406 30 10 650 037 039  039 046 20,83 046 44,46 052 20,83 052 44,46 400 26,60 400 56,85 404  404 600 20,83 600 44,46 29,75 ... 63,51 0406 30 10 300 037  0406 30 10 700 037 039  I 039 046 30,56 046 44,46 052 30,56 052 44,46 400 39,04 400 56,85 404  404 600 30,56 600 44,46 *** 43,65 ... 63,51 0406 30 10 350 037  0406 30 10 750 037 039  039 ' 046 20,83 046 52,73 052 20,83 052 52,73 400 26,60 400 67,42 404  404 600 20,83 600 52,73 *** 29,75 ... 75,33 0406 30 10 400 037  0406 30 10 800 037  039  039 046 30,56 046 52,73 052 30,56 052 52,73 400 39,04 400 67,42 404  404 600 30,56 600 52,73 ,. » 43,65 ... 75,33 0406 30 10 450 037  0406 30 31 100 +  039  0406 30 31 300 037  046 44,46 039 052 44,46 046 9,77 400 56,85 052 9,77 404  400 12,25 600 44,46 404 ... 63,51 600 9,77 0406 30 10 500 4 ·  ... 13,95 0406 30 10 550 037  0406 30 31 500 037  039  039  046 20,83 046 20,83 052 20,83 052 20,83 400 26,60 400 26,60 404 12,23 404 600 20,83 600 20,83 ... 29,75 ... 29,75 0406 30 10 600 037  0406 30 31 710 037  039  039  046 30,56 046 20,83 052 30,56 052 20,83 400 39,04 400 26,60 404 17,12 404 600 30,56 600 20,83 ... 43,65 ... 29,75 26. 4. 96 I EN I Official Journal of the European Communities No L 103/ 19 Product code Destination (*) Amountof refund (**) Product code Destination (*) Amountof refund (**) 0406 30 31 730 037  0406 30 39 930 037 I 039  039 I 046 30,56 046 44,46 052 30,56 052 44,46 400 39,04 400 56,85 404  404 -I 600 30,56 600 44,46 ... 43,65 63,51 0406 30 31 910 037  0406 30 39 950 037 -I 039  039 -I 046 20,83 046 52,73 052 20,83 052 52,73 400 26,60 I 400 67,42 404  404 -I 600 20,83 600 52,73 ».. 29,75 , 75,33 0406 30 31 930 037  0406 30 90 000 037 -I 039  039 -I 046 30,56 046 52,73 052 30,56 052 52,73 I 400 39,04 400 67,42 \ 404  404 -I 600 30,56 600 52,73 ... 43,65 ,.. 75,33 0406 30 31 950 037  0406 40 50 000 037 -I 039  039 -I 046 44,46 046 65,16 052 44,46 052 65,16 400 56,85 400 62,00 404  404 -I 600 44,46 600 65,16 ... 63,51 . 93,09 0406 30 39 100 +  0406 40 90 000 037 0406 30 39 300 037  039 -I 039  046 65,16 046 20,8.1 052 65,16 052 20,83 400 62,00 400 26,60 404 -I 404 12,23 600 65,16 600 20,83 ... 93,09 ».. 29,75 0406 90 07 000 037  0406 30 39 500 037  039  039  046 82,07 046 30,56 052 82,07 052 30,56 400 102,86 400 39,04 404  404 17,12 600 82,07 600 30,56 ... 117,24 ».. 43,65 0406 90 08 100 037  0406 30 39 700 037  039  039  046 82,07 046 44,46 052 82,07 052 44,46 400 102,86 400 56,85 404  404  600 82,07 600 44,46 ... 117,24 ... 63,51 0406 90 08 900 +  No L 103/20 EN Official Journal of the European Communities 26. 4. 96 Product code Destination (*) Amount of refund (**) 0406 90 09 100 037  039  046 82,07 052 82,07 400 102,86 404  600 82,07 ... 117,24 0406 90 09 900 +  0406 90 12 000 037  039  046 82,07 052 82,07 400 102,86 404  600 82,07 ... 117,24 0406 90 14 100 037  039  046 82,07 052 82,07 400 102,86 404  600 82,07 ... 117,24 0406 90 14 900 +  0406 90 16 100 037  039  046 82,07 052 82,07 400 102,86 404  600 82,07 ... 117,24 0406 90 16 900 +  0406 90 21 900 037  039  046 78,13 052 78,13 400 95,66 404  600 78,13 ... 111,62 0406 90 23 900 037  039  046 60,00 052 60,00 400 44,00 404  600 60,00 ... 85,50 0406 90 25 900 037  039  046 69,71 052 69,71 400 47,83 404 600 69,71 . 99,59 Product code Destination (") Amountof refund (**) 0406 90 27 900 037 039 046 59,08 052 59,08 400 41,30 404  600 59,08 ... 84,39 0406 90 31 119 037  039  046 49,82 052 49,82 400 49,43 404 12,66 600 49,82 ... 71,17 0406 90 31 151 037  039  046 46,44 052 46,44 400 46,20 404 11,84 600 46,44 ... 66,34 0406 90 31 159 +  0406 90 33 119 037 039  046 49,82 052 49,82 400 49,43 404 12,66 600 49,82 ... 71,17 0406 90 33 151 037 039 046 46,44 052 46,44 400 46,20 404 11,84 600 46,44 ... 66,34 0406 90 33 919 037 039 046 46,33 052 46,33 400 45,97 404 11,78 600 46,33 ... 66,19 0406 90 33 951 037 I- 039 _ 046 43,19 052 43,19 400 42,97 404 11,01 600 43,19 ... 61.70 26 . 4. 96 | EN I Official Journal of the European Communities No L 103/21 Product code Destination (*) Amountof refund f") 0406 90 35 190 037 33,76 039 33,76 046 87,81 052 87,81 400 125,44 404 71,22 600 87,81 ,. » 125,44 0406 90 35 990 037  039  046 66,96 052 66,96 400 95,66 404  600 66,96 ... 95,66 0406 90 37 000 037  039  \ 046 82,07 052 82,07 400 102,86 404  600 82,07 ... 117,24 0406 90 61 000 037 45,00 039 45,00 046 90,50 052 90,50 400 129,50 404 98,00 600 90,50 ... 129,50 0406 90 63 100 037 65,00 039 65,00 046 117,49 052 117,49 400 167,83 404 126,59 600 117,49 ... 167,83 0406 90 63 900 037 51,52 039 51,52 046 84,99 052 84,99 400 110,38 404 58,87 600 84,99 ... 121,41 0406 90 69 100 +  0406 90 69 910 037  039 046 84,99 052 84,99 400 110,38 404 58,87 600 84,99 ... 121,41 Product code Destination (*) Amountof refund (**) 0406 90 73 900 037 039 046 77,79 052 77,79 400 111,12 404 88,32 600 77,79 ... 111,12 0406 90 75 900 037  039  046 64,88 052 64,88 400 47,83 404  600 64,88 ... 92,69 0406 90 76 100 037  039  046 57,07 052 57,07 400 43,24 404  600 57,07 ... 81,52 0406 90 76 300 037 039  046 69,71 052 69,71 400 47,83 404 600 69,71 ... 99,59 0406 90 76 500 037 039 046 69,71 052 69,71 400 55,19 404 600 69,71 ... 99,59 0406 90 78 100 037 039 046 51,50 052 51,50 400 41,00 404 600 51,50 ... 73,50 0406 90 78 300 037 039  046 63,00 052 63,00 400 45,50 404 600 63,00 I 90,00 No L 103/22 I EN I Official Journal of the European Communities 26. 4. 96 Product code Destination f) Amountof refund (**) 0406 90 78 500 037  039  046 63,00 052 63,00 400 52,50 404  600 63,00 ... 90,00 0406 90 79 900 037  039  046 59,08 052 59,08 400 41,30 404  600 59,08 ... 84,39 0406 90 81 900 037  039  046 66,96 052 66,96 400 95,66 404  I 600 66,96 ... 95,66 0406 90 85 910 037 33,76 039 33,76 046 87,81 052 87,81 400 125,44 404 71,22 600 87,81 ... 125,44 0406 90 85 991 037  039  046 66,96 052 66,96 400 95,66 404  600 66,96 ... 95,66 0406 90 85 995 037  039  046 69,71 052 69,71 400 47,83 404  600 69,71 ... 99,59 0406 90 85 999 +  0406 90 86 100 +  0406 90 86 200 037  039  046 44,00 052 44,00 400 62,50 404 600 44,00 ... 62,50 Product code Destination (*) Amountof refund (**) 0406 90 86 300 037 039 046 48,00 052 48,00 400 68,50 404  600 48,00 ... 68,50 0406 90 86 400 037  039  046 54,00 052 54,00 400 77,50 404  600 54,00 ... 77,50 0406 90 86 900 037  039  046 63,50 052 63,50 400 91,00 404  600 63,50 ... 91,00 0406 90 87 100 +  0406 90 87 200 037  039 046 44,00 052 44,00 400 62,50 404 600 44,00 ... 62,50 0406 90 87 300 037 039 046 48,00 052 48,00 400 68,50 404 600 48,00 ... 68,50 0406 90 87 400 037 039 046 54,00 052 54,00 400 77,50 404 _ 600 54,00 ... 77,50 0406 90 87 951 037 _ 039 046 79,50 052 79,50 400 113,50 404 67,50 600 79,50 113,50 26. 4. 96 EN Official Journal of the European Communities No L 103/23 Product code Destination f) Amountof refund f") Product code Destination (") Amountof refund (**) 0406 90 87 971 037  2309 10 15 400 + 039  2309 10 15 500 +  046 66,00 2309 10 15 700 +  052 66,00 2309 10 19 010 +  400 54,46 2309 10 19 100 +  404  2309 10 19 200 +  600 66,00 2309 10 19 300 +  ... 94,50 2309 10 19 400 +  0406 90 87 972 046 25,00 2309 10 19 500 -t ·  052 25,00 2309 10 19 600 _|_  400 30,90 2309 10 19 700 +  404  2309 10 19 800  4 ­  600 25,00 2309 10 70010 +  ... 36,00 2309 10 70 100 + 14,58 0406 90 87 979 037 2309 10 70 200 + 19,44 039 2309 10 70 300 + 24,30 046 66,00 2309 10 70 500 + 29,16 052 66,00 2309 10 70 600 + 34,02 400 54,46 2309 10 70 700 + 38,88 404 -I 2309 10 70 800 + 42,77 600 66,00 2309 90 35 010 +  ... 94,50 2309 90 35 100 +  0406 90 88 100 2309 90 35 200 + + 0406 90 88 200 2309 90 35 300 + 037 l 2309 90 35 400 + 039 __ I I 2309 90 35 500 + 046 44,00 2309 90 35 700 + 052 44,00 2309 90 39 010 + 400 62,50 2309 90 39 100 + 404 2309 90 39 200 + 600 44,00 2309 90 39 300 +l _ ... 62,50 2309 90 39 400 +i 0406 90 88 300 037  2309 90 39 500 + 039  2309 90 39 600 + 046 48,00 2309 90 39 700 + 052 48,00 2309 90 39 800 + 400 68,50 2309 90 70 010 + 404  2309 90 70 100 + 14,58 600 48,00 2309 90 70 200 + 19,44 68,50 2309 90 70 300 + 24,30 2309 10 15 010 _|_  2309 90 70 500 + 29,16 2309 10 15 100 +  2309 90 70 600 + 34,02 2309 10 15 200 +  2309 90 70 700 + 38,88 2309 10 15 300 +  2309 90 70 800 + 42,77 (*) The code numbers for the destinations are those set out in the Annex to Commission Regulation (EC) No 68/96 (OJ No L 1 4, 1 9 . 1 . 1 996, p. 6). For destinations other than those indicated for each 'product code ', the amount of the refund applying is indicated by ***. Where no destination (' + ') is indicated, the amount of the refund is applicable for exports to any destination other than th,ose referred to in Article 1 (2) and (3). (**) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 462/96 are observed. NB: The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as amended.